Citation Nr: 0110606	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-02 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1969 to April 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1999, in which the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
subsequently perfected an appeal of that decision.


REMAND

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statute 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantially complete the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

Here, the veteran seeks service connection for PTSD.  Service 
connection for PTSD requires the presence of a current 
medical diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor actually occurred, and 
medical evidence of a nexus between current symptomatology 
and the specific claimed in-service stressor.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997);  38 C.F.R. § 3.304(f) (2000).

Upon its review of the file, the Board notes that the veteran 
was hospitalized at the VAMC in Northport, New York, from 
November 30, 1998 through December 16, 1998.  Upon discharge, 
the veteran's provisional diagnosis included PTSD.  However, 
the report contains no mention of the stressor(s) serving as 
the basis for the veteran's diagnosis of PTSD. As noted 
above, to constitute a valid claim for PTSD, a mental health 
professional must identify a verified stressor as the basis 
for the veteran's development of PTSD.  See Cohen, supra.  
Accordingly, an examination of the veteran is necessary to 
determine what stressors serve as the basis for his PTSD 
diagnosis.

The veteran has identified several possible stressors which 
may form the basis of his diagnosis of PTSD.  Initially, the 
veteran claims that during his period of active service while 
stationed aboard the USS WASP (CVS 18) from November 1969 to 
March 1970, he witnessed the death of a flight deck crew 
member from a receiving cable.  He also asserts that he 
witnessed pilots taking off from the flight deck and seeing 
their jets plunge into the ocean shortly after takeoff, and 
spending days searching the water for them to no avail.  The 
Board finds that these claims are likely verifiable by 
reference to official records.  However, no attempt to 
contact the United States Armed Services Center for Research 
of Unit Records (USASCRUR) for verification has been made.  

Additionally, in a letter dated in April 1999, the veteran 
mentions several events which he asserts occurred during his 
tour of duty aboard the USS WASP which may also constitute 
stressors forming the basis for a diagnosis of PTSD.  
However, these events are likely unverifiable by USASCRUR, as 
they largely constitute events which served to humiliate the 
veteran in front of others, hinder him in the commission of 
his duties aboard the USS WASP, or were impossible tasks that 
the veteran was asked to perform.  Nonetheless, the veteran 
must be informed that he may corroborate these events through 
lay statements of persons who served with him, letters that 
describe these events, or through other documentation.  

Verification of the occurrence of at least one stressor event 
which serves as a basis for the veteran's diagnosis of PTSD 
is needed before the veteran may be service-connected for 
PTSD.  See Cohen, supra.  Therefore, the Board finds that 
additional stressor development is required.  Additionally, 
the Board notes that the veteran's service personnel records 
are not in the claims file.  Accordingly, the RO should 
obtain the veteran's service personnel records from the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, or the appropriate entity.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court of Appeals for 
Veterans Claims.  For that reason, to ensure due process, and 
to ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his appeal, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the NPRC in St. 
Louis, Missouri, and request that they 
provide copies of the veteran's service 
personnel records for his period of 
service from October 1969 to April 1970.  
These records should be associated with 
the claims file upon receipt.
  
2.  The RO should contact the veteran and 
request that he provide corroborating 
evidence of his asserted in- service 
stressors.  He should be specifically 
asked to identify approximate dates and 
locations of events, and any names of 
participants involved in the events he 
asserts occurred aboard the USS WASP (CVS 
18) in his letter dated in April 1999.  
He should be advised that this 
corroboration, if in the form of lay 
statements, must be from person(s) who 
witnessed the event or to whom he related 
the event at the time it occurred and not 
years later.  To the extent that he needs 
assistance in locating these individuals, 
the RO should provide what assistance is 
possible.  

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.
  
4.  Upon completion of the above, and 
regardless of the veteran's response, the 
RO should send the USASCRUR copies of all 
of the veteran's service personnel 
records.  If no service personnel records 
are available, the RO should still 
provide the USASCRUR with the veteran's 
military identification number, name, 
social security number, dates of overseas 
service, and the identification of the 
ship he was posted on, the USS WASP (CVS 
18), as well as the specifics of his 
stressors.  The RO should request that 
the USASCRUR make an effort to 
corroborate the veteran's stressors to 
the best of their ability.  Specifically, 
the RO should request that they provide 
information as to any crew member deaths 
resulting from receiving cables, as well 
as any pilot deaths resulting from jets 
plunging into the ocean upon takeoff, 
which may have occurred aboard the USS 
WASP (CVS 18) from November 1969 to March 
1970.  Any requested data should be 
provided to the USASCRUR along with the 
specific requests for corroboration.  
Further, to the extent possible, any 
information provided by the veteran in 
response to the RO's request for 
additional specificity and any lay 
verification should be incorporated into 
the request for verification from the 
USASCRUR.

5.  After completion of the above, and 
association of any accumulated evidence 
with the claims file, the RO should 
accord the veteran a VA psychiatric 
examination.  The claims file with the 
newly obtained evidence must be forwarded 
to the examiner and reviewed prior to the 
examination.  The RO should notify the 
veteran of the consequences of failing to 
report for the examination.  If the 
veteran is diagnosed with PTSD, the 
examiners should be requested to explain 
the sufficiency of each specific stressor 
relied upon for the diagnosis, the basis 
for the conclusion that the veteran's 
symptomatology was adequate to support a 
diagnosis of PTSD, and whether there is a 
causal nexus between the veteran's 
specific claimed in-service stressor(s) 
and his current symptomatology.  
 
6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




